DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However, none of the claims have support in any of the priority documents. None of the priority documents mention predictive modules or determining that the system will not meet target operational values. As such, Claims 8 – 27 are given an effective filing date coinciding with the date of the filing date of the present application, February 23, 2021. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 10 and 26 recite at least one of an engine radiator and/or a condenser of the ORC is configured to provide cooling capability to the cooling side of the TEG. However, a TEG is not required in Claims 8 or 24, making its treatment in Claims 10 and 26 unclear.  

Claim 10 recites the cooling side of the TEG, which lacks antecedent basis. 

Claims 14 and 22 recite the control signals are configured to control thermal energy from the thermal energy source and ORC in the system to meet the operational parameters without disrupting the operation of the system. However, an ORC is not required in Claims 8 or 16, making its treatment in Claims 14 and 22 unclear.

Claims 14 and 22 recite the thermal energy source, which lacks antecedent basis. 

Claim 18 recites providing cooling to the system via at least one of the radiator and/or a condenser of the ORC to provide a steady temperature differential to the TEG. However, a TEG is not required in Claim 16, making its treatment in Claim 18 unclear.  


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 8, 9, 11 – 13, 24, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satou et al. (hereafter “Satou” – US 2004/0016419).

With regards to Claim 8:

Satou discloses a system for collection and conversion of thermal energy to mechanical and/or electric energy (Figures 1, 2, 4 – 8), the system comprising:

a thermal energy device (turbocharged engine shown in Figure 1), comprising one or more of an engine (see engine in Figure 1, including piston 114, throttle 106, valves 112, 113, and other ancillary equipment), a thermo-electric generator (TEG) and/or an Organic Rankine Cycle (ORC) comprising a propellant heat exchanger, an expander and a condenser;

sensors (pressure sensor 104, flow sensor 105, Figure 1, see additional sensor data in Claim 9: “an acceleration sensor, an air-fuel ratio sensor, an engine revolution speed, a throttle opening degree, an accelerator opening degree, a fuel injection quantity, an ignition timing, and a knock signal”), operatively coupled to the thermal energy device, the sensors being configured to produce system sensor data;

a control circuit (ECU 108) comprising a predictive module (Paragraph 40: “turbo lag is predicted in order to perform a throttle control so as to compensate the , wherein the predictive module comprises operational parameters for operating the system under configured target operational values (target torque, see Paragraph 32),

wherein the control circuit is configured to receive and process the produced sensor data to determine that the system will not meet the target operational values within a configured time period (see Figure 6, intake air quantity, and therefore torque, is unable to meet target in set amount of time due to turbo lag, see discussions of transient time in Paragraphs 40 – 46),

and wherein the control circuit is configured to transmit control signals to modify operation of the system such that further produced system sensor data meets the operational parameters (see Figure 8, wherein: “so-called early opening of the throttle is performed so as to compensate a delay of an intake air due to a turbo lag by the effect of the throttle opening degree transient time correction part (the differentiator). This causes a real air quantity to be close to a target air quantity, thereby solving the problem that a torque characteristic in accelerator pushing-down varies between in stoichiometric running and in lean running”).

With regards to Claim 9:

the operational parameters comprise one or more of ORC operational parameters, TEG operational parameters, engine operational parameters, gas compressor operational parameters and general operational parameters, wherein the engine operational parameters comprise one or more of: engine speed, engine load, engine torque (engine target torque, see Paragraph 32, Figures 6 – 8).

With regards to Claim 11:

Satou discloses the operational parameters are configured as a predictive model comprising one or more instances based on one or more vectors representing features of an input and a corresponding output relating to one or more target operational values (see e.g. engine speed 201, accelerator opening degree 202, air quantity requirement 203, and external requirement torque 204 all contributing to a target torque computing means 2305 in Figure 2).

With regards to Claim 12:

Satou discloses the predictive model comprises classifier data associated with pattern recognition performed on previous sensor data (see turbo lag index computing map 302 in Figure 4, see also Paragraph 37: “In controlling, the supercharged pressure information is estimated by searching the map on the .

With regards to Claim 13:

Satou discloses the control circuit is configured to map the produced sensor data with the classifier data (see turbo lag index computing map 302 in Figure 4, see also Paragraph 37: “In controlling, the supercharged pressure information is estimated by searching the map on the basis of the change quantities of the engine revolution and the throttle opening degree 301 to compute the turbo lag index 300”).

With regards to Claim 24:

Satou discloses a system for collection and conversion of thermal energy to mechanical and/or electric energy (Figures 1, 2, 4 – 8), the system comprising:

a thermal energy device (turbocharged engine shown in Figure 1), comprising one or more of an engine (see engine in Figure 1, including piston 114, throttle 106, valves 112, 113, and other ancillary equipment), a thermo-electric generator (TEG) and/or an Organic Rankine Cycle (ORC) comprising a propellant heat exchanger, an expander and a condenser;

sensors (pressure sensor 104, flow sensor 105, Figure 1, see additional sensor data in Claim 9: “an acceleration sensor, an air-fuel ratio sensor, an engine revolution speed, a throttle opening degree, an accelerator opening degree, a fuel injection quantity, an ignition timing, and a knock signal”), operatively coupled to the thermal energy device, the sensors being configured to produce system sensor data;

a control circuit (ECU 108) comprising a predictive module (Paragraph 40: “turbo lag is predicted in order to perform a throttle control so as to compensate the turbo lag in the stoichiometric running”, see also turbo lag index computing means 214 in Figures 4, 5, and the turbo lag index 300 being used in Figure 7), wherein the predictive module comprises operational parameters for a predictive model comprising one or more instances based on one or more vectors representing features of an input and a corresponding output relating to one or more target operational values (target torque, see Paragraph 32, see also e.g. engine speed 201, accelerator opening degree 202, air quantity requirement 203, and external requirement torque 204 all contributing to a target torque computing means 2305 in Figure 2).

wherein the control circuit is configured to receive and process the produced sensor data to determine that the system will not meet the target operational values within a configured time period (see Figure 6, intake air quantity, and ,

and wherein the control circuit is configured to transmit control signals to modify operation of the system such that further produced system sensor data meets the operational parameters (see Figure 8, wherein: “so-called early opening of the throttle is performed so as to compensate a delay of an intake air due to a turbo lag by the effect of the throttle opening degree transient time correction part (the differentiator). This causes a real air quantity to be close to a target air quantity, thereby solving the problem that a torque characteristic in accelerator pushing-down varies between in stoichiometric running and in lean running”).

With regards to Claim 25:

Satou discloses the operational parameters comprise one or more of ORC operational parameters, TEG operational parameters, engine operational parameters, gas compressor operational parameters and general operational parameters, wherein the engine operational parameters comprise one or more of: engine speed, engine load, engine torque (engine target torque, see Paragraph 32, Figures 6 – 8).

With regards to Claim 27:

the predictive model comprises classifier data associated with pattern recognition performed on previous sensor data, and wherein the control circuit is configured to map the produced sensor data with the classifier data (see turbo lag index computing map 302 in Figure 4, see also Paragraph 37: “In controlling, the supercharged pressure information is estimated by searching the map on the basis of the change quantities of the engine revolution and the throttle opening degree 301 to compute the turbo lag index 300”).


Claims 8, 9, 11 – 13, 15 – 17, 19 – 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (hereafter “Chung” – US 2002/0016656).

With regards to Claims 8 and 16:

Chung discloses a system and method for collection and conversion of thermal energy to mechanical energy in a system (Figures 8A – 8B), comprising:

receiving system sensor data (inlet/outlet temperature of radiator, flow rate via coolant pump, see Paragraphs 34, 35) from a thermal energy device, comprising one or more of an engine radiator (engine radiator, see Figure 4), a thermo-electric generator (TEG) and/or an Organic Rankine Cycle (ORC) comprising a propellant heat exchanger, an expander and a condenser;

receiving, via a control circuit comprising a predictive module, operational parameters for operating the system under configured target operational values (prediction control method, Paragraphs 34, 35, to reach a “set temperature”, Paragraph 47),

processing, via the control circuit, the sensor data to determine that the system will not meet the target operational values within a configured time period (see discussion of a time delay regarding cooling of the temperature rise in the system, the time delay being predicted via a heat balance error in Figure 8A as discussed in Paragraph 66); and

transmitting, via the control circuit, control signals to modify operation of the system such that further produced system sensor data meets the operational parameters (Paragraph 34: “compensate for the time delay of the temperature fall of the coolant according to an increase in the heating rate”, via fuzzy control of cooling fan speed, see Figure 8B, Paragraphs 36 and 69).

With regards to Claims 9 and 17:

Chung discloses the operational parameters comprise one or more of ORC operational parameters, TEG operational parameters, engine operational parameters, compressor operational parameters and general operational parameters, wherein the engine operational parameters comprise one or more of: radiator fan speed, engine jacket water discharge from radiator temperature, engine jacket water discharge to radiator temperature (see Figures 8A, 8B, measuring the radiator inlet/outlet temperature). 

With regards to Claims 11 and 19:

Chung discloses the operational parameters are configured as a predictive model comprising one or more instances based on one or more vectors representing features of an input and a corresponding output relating to one or more target operational values (see Figures 8A, 8B, inlet/outlet temperatures of radiator, coolant pump speed, and coolant flow rate inputs yielding a total heat, heat balance, and error result which enables fuzzy control of cooling fan speed).

With regards to Claims 12 and 20:

Chung discloses the predictive model comprises classifier data associated with pattern recognition performed on previous sensor data (see Paragraphs 52, 53, total heat calculation requires reading of fuel consumption map, engine output map, and gear shifting efficiency map to accurately calculate engine heat and transmission heat).

With regards to Claims 13 and 21:

the control circuit is configured to map the produced sensor data with the classifier data (see Paragraphs 52, 53, total heat calculation requires reading of fuel consumption map, engine output map, and gear shifting efficiency map to accurately calculate engine heat and transmission heat).

With regards to Claims 15 and 23:

Chung discloses the control signals are configured to control flow paths in the system to either input heat into, or take heat out of thermal fluids to meet the operational parameters without disrupting the operation of the system (remove heat by calculated fuzzy control of cooling fan speed, see Figures 8A, 8B, and Paragraphs 40+).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14, 18, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (hereafter “Chung” – US 2002/0016656) in view of Juchymenko (WO 2019/086960).

With regards to Claims 10, 18, and 26:

Chung does not explicitly disclose at least one of an engine radiator and/or a condenser of the ORC is configured to provide steady cooling capability to the cooling side of the TEG. Juchymenko (Figure 2) teaches an engine system comprising an engine radiator (8), an ORC (4), and a thermoelectric generator (2). Juchymenko goes on to teach that at least one of the engine radiator and/or a condenser of the ORC is configured to provide cooling capability to the cooling side of the TEG (Paragraph 37: “the reciprocating engine jacket water is circulated from reciprocating engine 1 (bypassing the engines radiator 8) to the TEG 2 to add thermal energy to the jacket water”, i.e. the TEG adds thermal 

With regards to Claims 14 and 22:

The Chung modification of Claims 10 and 18 above teaches the control signals are configured to control thermal energy from the thermal energy source and ORC in the system to meet the operational parameters without disrupting the operation of the system (control signals control cooling fan speed as per Chung, which control thermal energy dissipation from the ORC and from the engine exhaust, via the TEG, as per modification with Juchymenko, without interruption to operation of the system). 


Claims 10, 14, 18, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (hereafter “Chung” – US 2002/0016656) in view of Baur et al. (hereafter “Baur” – DE 102010048887).

With regards to Claims 10, 18, and 26:

Chung does not explicitly disclose at least one of an engine radiator and/or a condenser of the ORC is configured to provide steady cooling capability to the cooling side of the TEG. Baur (Figure 1) teaches an engine system comprising engine radiator (16), an ORC (2), and a thermoelectric generator (3). Baur goes on to teach that at least one of the engine radiator and/or a condenser of the ORC is configured to provide cooling capability to the cooling side of the TEG (see Figure 1 and English translation: “In the cooling fluid line 10 can also still a cooler 16 be arranged, where, as in 1 shown the radiator 16 integrated with the thermoelectric generator 3”). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, Baur teaches it is obvious to add a TEG and ORC to a reciprocating internal combustion engine – specifically to add the TEG and the ORC in fluid communication with the engine cooling water and engine radiator. Baur teaches that with an ORC and thermoelectric generator, “a large part of the thermal energy of the exhaust stream can be converted into usable energy. As a result, an increase in efficiency is possible, which can set a reduction in fuel consumption” (see English translation). Given these teachings, it would have been obvious to modify the system of Chung by adding a TEG and ORC to the engine system in order to yield the improved efficiency described by Baur. Since the TEG and ORC would part of the engine cooling water circuit, the TEG and ORC, and the amount of heat they absorb/add to the engine cooling water would be incorporated into the calculation of total engine heat and heat balance error as described in Figures 8A and 8B of Chung in order to compensate for the time delay and control the radiator cooling fan speed using the fuzzy logic described in Chung. Note that Chung also seeks to maintain the cooling water leaving the 

With regards to Claims 14 and 22:

The Chung modification of Claims 10 and 18 above teaches the control signals are configured to control thermal energy from the thermal energy source and ORC in the system to meet the operational parameters without disrupting the operation of the system (control signals control cooling fan speed as per Chung, which control thermal energy dissipation from the ORC and from the engine exhaust, via the TEG, as per modification with Baur, without interruption to operation of the system). 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Ringler (US 2013/0133321) – see Figures 1, 2 – TEG 3 downstream of engine 5, receiving exhaust 7, cool side of TEG cooled by working fluid of ORC 2. 

Bruckner et al. (US 2011/0225972) – see Figure 1, predictive control of flow rate through economizer 14 of Rankine cycle (see Paragraph 21) to account for delay in meeting outlet temperature requirement (see Paragraph 37, 41). 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, January 24, 2022